To compel a credit with taxes assessed on lands returned as delinquent, the county treasurer having failed to make return in due season.
Denied April 17, 1877.
Mandamus lies only to enforce strict legal rights and will not be granted to enforce the doing of an act which, by law, lies in the discretion of the officer refusing to do it. The statute requires all returns to be made before the last day of March, and .another statute makes it the duty of the auditor general to make out the list for'publication on the first day of July following. The return was not received in the present case until July 25. See Houghton Co. vs. Auditor-General, 41 M., 28 (1041).